Name: 2003/828/EC: Commission Decision of 25 November 2003 on protection and surveillance zones in relation to bluetongue (Text with EEA relevance) (notified under document number C(2003) 4335)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  organisation of transport;  agricultural policy;  means of agricultural production;  agricultural activity
 Date Published: 2003-11-27

 Avis juridique important|32003D08282003/828/EC: Commission Decision of 25 November 2003 on protection and surveillance zones in relation to bluetongue (Text with EEA relevance) (notified under document number C(2003) 4335) Official Journal L 311 , 27/11/2003 P. 0041 - 0045Commission Decisionof 25 November 2003on protection and surveillance zones in relation to bluetongue(notified under document number C(2003) 4335)(Text with EEA relevance)(2003/828/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue(1), and in particular Article 8(2)(d), Article 8(3), Article 9(1)(c), and the third paragraph of Article 19 thereof,Whereas:(1) Commission Decision 2003/218/EC of 27 March 2003 on protection and surveillance zones in relation to bluetongue and on rules applicable to movements of animals in and from those zones and repealing Decision 2001/783/EC(2), as amended by Decision 2003/535/EC(3), was adopted in the light of the bluetongue situation prevailing in the early months of 2003. That Decision demarcates protection and surveillance zones corresponding to specific epidemiological situations and lays down the conditions for providing exemptions from the ban on the movements of animals in and from those zones.(2) In view of the evolution of the situation, and in particular the isolation of a new serotype in Sardinia and Corsica (serotype 4) and a new incursion of serotype 2 in the Balearic Islands, the global geographic areas where protection and surveillance zones are to be established should be reconsidered.(3) Five global "restriction zones" should be distinguished on the basis of the serotype(s) isolated: Balearic Islands and northern continental Italy (serotype 2 only), Sardinia and Corsica (serotypes 2 and 4), southern continental Italy (serotypes 2 and 9 and to a lesser extent 4 and 16), and two zones for Greece where different serotypes have been isolated in different localities during the previous years.(4) Pursuant to a request made by Greece, it is appropriate to establish a distinction between the continental part of the territory of that Member State, from which exemptions from the exit ban may be implemented with regard to intra-Community trade, and the rest of the territory where such exemptions should be limited to domestic movements only.(5) In view of the prohibition of vaccination in surveillance zones laid down in Directive 2000/75/EC, and of the evolution of the epidemiological situation on the ground, it is appropriate to leave the demarcation between protection and surveillance zones to be decided by the competent authority of the Member States concerned.(6) Exemptions from the exit ban applicable to movements of animals from protection and surveillance zones should be authorised on a risk-analysis approach taking into account the data collected through the surveillance programme on the virus activity at the place of origin, the destination of the animals, and their vaccination status.(7) It is appropriate to provide for the conditions under which the transit of animals through the protection and surveillance zones should take place.(8) For the sake of clarity of Community legislation it is appropriate to repeal Decision 2003/218/EC and to replace it by this Decision.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Subject matterThe purpose of this Decision is to demarcate the global geographic areas where protection and surveillance zones ("restricted zones") shall be established by the Member states as provided for in Article 8(1) of Directive 2000/75/EC.Its purpose is also to set out the conditions for exempting from the exit ban laid down in Article 9(1)(c) and Article 10(1) of Directive 2000/75/EC (the exit ban) certain movements of animals, their sperm, ova and embryos, from those zones and through those zones (transit).This Decision does not affect movements inside a restricted zone as laid down in Article 2.Article 2Demarcation of restricted zones1. Restricted zones A, B, C, D and E shall be demarcated as set out in Annex I.Exemptions from the exit ban for those zones shall only take place in accordance with the conditions laid down in this Decision.2. In the case of Greece, the exit ban shall apply for domestic movements from zone E to zone D only as set out in Annex I.Article 3Exemption from the exit ban for domestic movements1. Domestic dispatches of animals, their sperm ova and embryos, from a restricted zone set out in Annex I shall be exempted from the exit ban only if the animals, their sperm ova and embryos comply with the conditions set out in Annex II or, in the case of France and Italy that they comply with paragraph 2 or in the case of Greece that they comply with paragraph 3.2. In France and Italy, for the areas where the vaccination has been completed according to the programme adopted by the competent authority of the Member State concerned, as identified in Annex I, domestic dispatches as provided for in paragraph 1 shall be also exempted from the exit ban by the competent authority, if:(a) the surveillance programme in an epidemiologically relevant area of origin has proved the cessation of bluetongue virus circulation for more than 100 days before the date of dispatch; or(b) the vector surveillance programme in an epidemiologically relevant area of destination has proved the cessation of adult Culicoides activity;and(c) the animals have been vaccinated more than 30 days and less than a year before the date of dispatch against the serotype(s) circulating in an epidemiologically relevant area of origin.3. In Greece domestic dispatches as provided for in paragraph 1 shall also be exempted from the exit ban by the competent authority if:(a) the animals have been serologically tested (BT ELISA or AGID) with a negative result within 72 hours prior to time of dispatch; and(b) the animals have been sprayed with insect repellent with a remnant effect of more than four days on the occasion of the sampling.4. A channelling procedure shall be set up, under the control of the competent authority, preventing any further movement to another Member State of animals moved under the conditions provided for in this Article.Article 4Exemption from the exit ban for domestic movements for slaughterDispatches of animals from a restricted zone for immediate slaughter within one Member State may be exempted from the exit ban by the competent authority if:(a) a case-by-case risk assessment on the possible contact between animals and the vectors during transport to the slaughterhouse is made, taking into consideration:(i) the data available through the surveillance programme on the vector's activity;(ii) the distance from the point of entry in the non-restricted zone to the slaughterhouse;(iii) the entomological data on the route referred to in point (ii);(iv) the period of the day during which the transport takes place in relation to the hours of activity of the vectors;(v) the possible use of insecticides in compliance with Council Directive 96/23/EC(4);(b) the animals to be moved do not show any sign of bluetongue on the day of transport;(c) the animals are transported in vehicles sealed by the competent authority and directly to the slaughterhouse for the purpose of immediate slaughter, under official supervision;(d) the competent authority responsible for the slaughterhouse is informed of the intention to send animals to it and notifies the dispatching competent authority of their arrival.Article 5Exemption from the exit ban for animals leaving the restricted zones for intra-Community trade1. Dispatches of animals, their sperm ova and embryos, from restricted zones A, B, C and D as set out in Annex I shall be exempted from the exit ban for intra-Community trade by the competent authority only if:(a) the animals, their sperm ova and embryos comply with the conditions laid down in Article 3; and(b) the Member State of destination gives its prior approval.2. The Member State of origin availing itself of the exemption provided for in paragraph 1 shall ensure that the following additional wording is added to the corresponding health certificates laid down in Council Directives 64/432/EEC(5), 88/407/EEC(6), 89/556/EEC(7), 91/68/EEC(8) and 92/65/EEC(9):"animals/semen/ova/embryos(10) in compliance with Decision 2003/828/EC."Article 6Transit of animals through a restricted zone1. The transit of animals dispatched from an area of the Community outside the restricted zones set out in Annex I through a restricted zone set out in that Annex, shall be authorised if an insecticide treatment of the animals and of the means of transport be carried out at the place of loading or in any case prior to entering the restricted zone.When during transit through a restricted zone, a rest period is foreseen in a staging post, an insecticide treatment shall be carried out in order to protect animals from any attack by vectors.2. In case of intra-Community trade, the transit shall be subject to the authorisation of the competent authorities of the Member State of transit and the Member State of destination, and the following additional wording shall be added to the corresponding health certificates laid down in Directives 64/432/EEC, 91/68/EEC and 92/65/EEC:"Insecticide treatment with (name of the product) on (date) at (time) in conformity with Decision 2003/828/EC."Article 7Implementation measuresThe Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 8RepealDecision 2003/218/EC is repealed. References made to the repealed Decision shall be construed as references to this Decision.Article 9ApplicabilityThis Decision shall apply from 17 December 2003.Article 10AddresseesThis Decision is addressed to the Member States.Done at Brussels, 25 November 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 327, 22.12.2000, p. 74.(2) OJ L 82, 29.3.2003, p. 35.(3) OJ L 184, 23.7.2003, p. 40.(4) OJ L 125, 23.5.1996, p. 10.(5) OJ 121, 29.7.1964, p. 1977.(6) OJ L 194, 22.7.1988, p. 10.(7) OJ L 302, 19.10.1989, p. 1.(8) OJ L 46, 19.2.1991, p. 19.(9) OJ L 268, 14.9.1992, p. 54.(10) Delete as appropriate.ANNEX I(Restricted zones: geographic areas where protection and surveillance zones shall be established by the Member States)Zone A (serotypes 2 and 9, and to a lesser extent 4 and 16)Areas where Article 3(2) is applicable>TABLE>Areas where Article 3(2) is not applicable>TABLE>Zone B (serotype 2)Areas where Article 3(2) is applicableItaly:>TABLE>Areas where Article 3(2) is not applicableSpain:Balearic IslandsZone C (serotypes 2 and 4)France:South Corsica, Upper CorsicaItaly:>TABLE>Zone DThe entire Greek territory with the exception of prefectorates listed in Zone EZone EDodecanese, Samos, Chios and Lesbos prefectoratesANNEX IIA. Live animals must have been:1. protected from Culicoides attack for at least 100 days prior to shipment; or2. protected from Culicoides attack for at least 28 days prior to shipment, and subjected during that period to a serological test to detect antibodies to the BTV group, such as the BT competition ELISA or the BT AGID test, with negative results on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least 21 days after introduction into the quarantine station; or3. protected from Culicoides attack for at least 14 days prior to shipment, and subjected during that period to a BTV isolation test or polymerase chain reaction test, with negative results, on blood samples taken on two occasions, with an interval of not less than seven days between each test, the first test being carried out at least seven days after introduction into the quarantine station; and4. protected from Culicoides attack during transportation to the place of shipment.B. Semen must have been obtained from donors, which have been:1. protected from Culicoides attack for at least 100 days before commencement of, and during, collection of the semen; or2. subjected to a serological test to detect antibodies to the BTV group such as the BT competition ELISA or the BT AGID test, with negative results, at least every 60 days throughout the collection period and between 28 and 60 days after the final collection for this consignment; or3. subjected to a virus isolation test or polymerase chain reaction (PCR) test on blood samples collected at commencement and conclusion of, and at least every seven days (virus isolation test) or at least every 28 days (PCR test) during, semen collection for this consignment, with negative results.C. Ova and embryos must have been obtained from donors, which have been:1. protected from Culicoides attack for at least 100 days before commencement of and during, collection of the embryos/ova; or2. subjected to a serological test to detect antibodies to the BTV group such as the BT competition ELISA or the BT AGID test, between 28 and 60 days after collection with negative results; or3. subjected to a BTV isolation test or polymerase chain reaction test on a blood sample taken on the day of collection, with negative results.